Title: [July 1788]
From: Washington, George
To: 




July first. Thermometer at 68 in the morning—74 at Night and 78 at Night. Wind at So. West in the forenoon but calm afterwards.

Rid to the Ferry, French’s, Dogue run & Muddy hole Plantations.
At the first, the Plows and harrows were at work, as usual. The other people having gathered up, and put the Rye in shocks, went this morning to assist in Weeding Corn & Planting Potatoes at French’s.
At French’s. The hands which were there yesterday, with the addition of those from the Ferry, were employed in Weeding Corn & planting Potatoes. The first was accomplished with the Hoes about 4 Oclock. Eight Cradlers were employed here, who cut down the Rye in No. 6 by 10 Oclock—next the ripest of the Wheat on the Creek side and then went about the Rye by the road in the Meadow.
At Dogue-run, 4 plows and a harrow following, were in the Corn as usual, and
At Muddy hole—the Hoe people, (except three sick) were planting Pease. The Plows at French’s as before.
Began to lay the frame for the lower floor of the New Barn—1st. the part for the threshing floor.
Miss Nancy Stuart came here this evening from Mr. L. Washingtons.
 


Wednesday 2d. Thermometer at 68 in the Morning—78 at Noon and 76 at Night. A little rain fell in the Night. Morning clear with the wind at No. Wt. but calm afterwards.
Rid to the Ferry, Frenchs, and Dogue run Plantations.
At the Ferry—The Plows were going as usual and the Assembled force, after the business was accomplished at French’s, repaired hither and wed out the Carrots and Cabbages.
At Frenchs—the hands which had been brought from the several quarters, finished Planting the Potatoes 136 bushels, all of the red Sort and wed out the Carrots. The Plows also got over the Corn grd. and two from Muddy hole, and one belonging to the plantation with a small harrow began it again on the West side—the harrow to follow the Plows as at the other places.
At Dogue Run four Plows and a harrow were at work as usual and about 10 Oclock got over the first Planted Potatoe Rows East of the Carrots and went back to plow the intermediate ones subsequently planted. Began with 8 Cradles to cut Rye here to day.
At Muddy hole. Finished planting the ground with Pease which had been prepared for them—which took all those sent me by Colonl. Spaight of No. Carolina—and abt. 3 pecks of those

brought from York River. Intervals between them as has been mentioned.
Mr. Bushrod Washington, and Mr. Richd. Blackburn came here to dinner; & Mrs, Stuart &ca. went away.


   
   Richard Scott Blackburn was Bushrod Washington’s brother-in-law.



 


Thursday 3d. Thermometer at 68 in the morning—82 at Noon. And 72 at Night. Clear and quite calm in the morning. In the Afternoon the wind sprung up & blew tolerably fresh from the So. Et. About 4 Oclock a cloud arose to the Westward & approached in the Winds eye & began to rain very moderately, and continued to do so in the same manner for ¾ of an hour, without Wind.
Rid to all the Plantations.
At the Ferry—two Cradlers began to cut Wheat in No. 1 on Stoney hill but it being rather green, in places, it was thought best to let it lay a day before binding. The People therefore went into and wed the Corn which was in the low part of the field—2 Plows and harrows at Work as usual there.
At French’s—three plows, and two harrows were at Work—one of the double harrows going before the Plows (over the Newly planted Potatoes) and the small (triangular one following after them). Will (the Overseer) and 4 of his own Women—Delia being taken from Spinng.—Davy from the Mill and Sinah and Lilly from the House were employed in taking up the Wheat and Rye that was cut down on Tuesday last.
At Dogue Run. Two plows and a Harrow were at work in the Corn. All the other hands, with Mima from the House, were engaged in securing the Rye that was cut yesterday. The Dutchman & Simms were cutting the cape Wheat, and other Wheat in the little field by French’s—Seven Cradlers were at work cutting Rye in field No. 6 by Colo. Masons—viz.—Isaac, Cooper Tom, Ben, Adam, Jack, Paschal & Abram—which they began pretty early this Morning after finishing that in fd. No. 4.
At Muddy hole—5 Cradlers—viz.—Mink Will, Cowper Jack, Tom Nokes Charles and Gabriel (newly put to it) were cutting Rye. All the other hands with Virgin from the House, were securing it.
In the Neck—Two plows and a harrow were yet preparing part of field No. 8 for Buck Wheat; that part of this field which had been sown with Pease had come up very well. Two plows and the little harrow were in the Corn field—And 1 plow was in the hilled

Pease. The other two were stopped that the drivers might assist in the harvest field. Began with Seven Cradlers—viz.—James, Tom Davis, Boatswain, Sambo, Smith George, Essex & Ned to cut Rye. All the other hands were securing it after them.

   
   
   The names of the slaves mentioned here illustrate GW’s efforts to make full use of his labor force in the fields at harvest time. All four of the slaves at the mill—miller Ben and coopers Davy, Tom, and Jack—were sent to the fields as were the four Home House carpenters: Isaac, James, Sambo, and Tom Nokes. Other Home House slaves who were given harvest duties were the carpenter Simms, bricklayer Tom Davis, blacksmith George, laborer Boatswain, and four young girls: Sinah, age 16; her sister Mima, age 12; and Lilly and Virgin, both age 13. Adam and Jack were laborers normally assigned to Dogue Run; Mink Will, Charles, and Gabriel were Muddy Hole laborers; and Essex and Ned were River plantation laborers. Will, the overseer at French’s plantation, was apparently one of the slaves rented from Penelope Manley French, as were Delia, Paschal, and Abram (see entry for 18 Feb. 1786; deed of Penelope Manley French to GW, 18 Oct. 1786, Fairfax County Deeds, Book Q–1, 392–96, Vi Microfilm).



 


Friday 4th. Thermometer at 70 in the Morning—74 at Noon—And 74 at Night. A very heavy Morning with the Wind at South where it continued all day with sparse dripping rain at Intervals till One or two Oclock when the clouds broke; but another arising at dusk it rained hard for about 20 Minutes.
Visited all the Plantations in the Morning, and all except that in the Neck in the afternoon.
At the Ferry—The same Plows as yesterday, were at Work. The other hands were following the Cradlers; binding & putting the Wheat in small shocks.
At French’s—The Rye which had been cut down being too wet to bind—the People were Hoeing, till the Afternoon, Corn; Three plows and two harrows were at work as yesterday.
At Dogue Run—The same cause preventing the binding of Rye, the Hoe People went to thinning and weeding of Carrots. Two Plows and a harrow at Work. The Cradlers having cut down the Rye in field No. 6, went, after breakfast to cutting the ripest & thickest set Barley in No. 2—where they were ordered to remain till dinner time and then repair to Muddy hole and cut the forwardest of the Barley there till Night and then to proceed into the Neck to do the like at that place tomorrow.
At Muddy hole. Being interrupted by the dripping Rains, the binders fell a good way behind the cradlers, but when the State of the grain would permit they returnd to this Work. The Cradlers (4, Jack having cut himself) would nearly finish the Rye this Evening.

In the Neck—The Cradlers continued to cut, but the grain being too damp to bind, the People for the greater part of the time were weeding the Pease in hills. Two Plows & a harrow were in the Corn—One in the hilled Pease—and two Plows & a harrow were preparing for & putting in Buck Wheat.
In the Afternoon, Mr. Madison and Doctr. Stuart, with a Son of Mr. Willm. Lee, arrived from Richmond.


   
   James Madison was returning to New York from the Virginia Ratifying Convention in Richmond to resume his congressional duties. Bothered somewhat by ill health recently, he had been urged by GW in a letter dated 23 June 1788 “to take a little respite from business” and to tarry at Mount Vernon for that purpose. “Moderate exercise, and books occasionally, with the mind unbent, will be your best restoratives,” GW advised (NjP).



   
   William Ludwell Lee (1775–1803) was the only living son of William and Hannah Philippa Ludwell Lee.



 


Saturday 5th. Thermometer at 70 in the Morning—79 at Noon and 74 at Night. Morning pure, and day clear till evening when there were great appearances of Rain but little or none fell here—The body of the cloud passing to the Southward of us.
Doctr. Stuart, after breakfast left this and Colo. Humphreys, who went with Mrs. Stuart to Abingdon on Wednesday returned home.
I remained at home all day with Mr. Madison.
 


Sunday 6th. Thermometer at 70 in the Morning—78 at Noon—And 79 at Night—heavy morning with Clouds all day—In the afternoon a slight Shower & about dusk a pretty heavy one for 15 or 20 Minutes.
Colo. Fitzgerald and Doctr. Craik came here to Dinner and after Dinner, Colo. Gilpin and Mr. Hartshorn on business of the Potomack Company called—all of whom went away in the Afternn.
 


Monday 7th. Thermometer at 71 in the Morning—82 at Noon And 82 at Night. Morning clear with the wind pretty fresh from South, which continued all day. About Sundown a cloud from the Westward produced a hard rain for 12 or 15 minutes with strong wind. Some thunder and lightning.
After dinner—Mr. Madison, and the Son of Mr. Lee went (in my Carriage) to Alexandria in order to proceed on to New York in the Stage tomorrow.
I remained at home all day.
 



Tuesday 8th. Thermometer at 76 in the morning—82 at Noon and 82 at night. Morning clear with the Wind pretty fresh from the Southward which continued all day.
Visited all the Plantations.
At the Ferry—Only one plow at Work (the driver of the other being sick). About Noon sent two more Cradlers to this place—one from Dogue run & the other from Muddy hole to assist in cutting down Wheat that the Oats here which were getting very ripe might be set about.
At French’s—The grain that had been cut down, being too wet, from the Rain of yesterday evening, to gather up but that which was standing being drier, and to be bound with safety the Cradlers and their followers were set about the standing Wheat untill that which was down should dry. The ground being wet I stopped the Plows to assist with the grain. The Barley at this place was cut down yesterday.
At Dogue run—the same cause produced the same effect with respect to the management of the standing, & lying down grain; but three Cradlers only were at work here (the two belonging to French’s having gone home, the Cradle of another being broke, and a fourth having been sent to the Ferry). As soon as the Rye, which was on the ground, was dry enough to take up & bind (which happened by 10 Oclock, it was set about; and the Cradlers went to cutting the remainder of the Barley. Stopped the two plows which were at Work here (the driver of the third being unable to follow it) on acct. of the wetness of the grd. and to assist in the harvest.
At Muddy hole. Till the cut grain was dry enough to take up, the force here was employed in cutting down & securing Wheat. About 10 Oclock the Cradlers as well as others—went to raking & binding Barley.
In the Neck—the Morning was spent in cutting down and securing Wheat—after which in taking up Rye & Barley. But my forward Oats (from Spotswoods seed) in field No. 2, being lodged, and in a ruinous way, I set the Cradlers into these about One ’clock to cut them down. Finished covering the last of the Buck Wheat here this Morning—Four Plows and a harrow at work here.
 


Wednesday 9th. Thermometer at 76 in the Morning—75 at Noon and 73 at Night. Wind fresh from the Southward. Soon after day light it began to Rain, accompanied by thunder and the former Continued till about Seven Oclock. About Noon, clouds

again arose and at intervals produced Rain thro the whole afternoon but not violent.
Visited all the Plantations. Harvest very much interrupted at them by the frequent Showers.
Stopped two Plows at French’s, & sent the drivers of them into the harvest field at this place.
In this & the other fields much time is lost in shifting from one sort of work to another in order to get the grain down and secured.
A Captn. Gregory (a french Gentleman. who served in the American Navy last War & now in the Service of Rob. Morris Esqr.) came here by Water from Dumfries. Dined, Supped and returned.

	
   
   Stephen Gregory served as a lieutenant in the Continental navy and was now commanding merchant vessels for Robert Morris. He had come to Dumfries from Richmond on business and had brought with him a letter of introduction to GW from Morris (Morris to GW, 3 July 1788, DLC:GW; HOWARDJames L. Howard. Seth Harding, Mariner: A Naval Picture of The Revolution. New Haven, 1930., 100–102, 108, 209).



 


Thursday 10th. Thermometer at 72 in the Morning—81 at Noon and 76 at Night. Morning clear, with the Wind fresh from the So. Wt. In the Afternoon, about 4 O’clock a very heavy & severe rain fell for about ten or 15 minutes which set every thing on float.
Visited all the Plantations. The work at each very much impeded by the Rains—the Grain in places broken down by them, and the Wheat being very ripe, and the Oats getting so very fast, makes an unfavourable prospect in the Harvest fields.
Work as usual at all.
 


Friday 11th. Thermometer at 72 in the Morning—85 at Noon And 82 at Night. Clear Calm in the Morning, with the Wind at So. Wt. afterwards & clear all day.
Visited the Ferry, Frenchs, Dogue run & Muddy hole Plantations and after going to the last returned back by the former on my way home.
The Wet occasioned by the Rain of yesterday afternoon, and the very heavy dew of this morning rendered it impracticable to do any thing to good effect with the grain and the Plowing being very heavy I directed the Plows to be stopped and the drivers to go to the harvest field.
At the Ferry—Finished cuttg, but not binding & shocking all the

Oats and the Cradlers went into the best of the Wheat about One Oclock.
At French’s—Having got up all the Wheat that was down, the Rakers went into the Barley that had been cut down since Monday and the Cradlers to cutting down the English Oats.
At Dogue Run—The Cradlers and Rakers (the Barley in the Morning not being fit to Rake up) went into the field No. 4 and by Dinner time would have cut all that part next the House down and got it secured. After which the workers would return to the Barley again.
At Muddy hole—The Cradlers & Rakers in the Morning were employed in the Wheat—after which all hands returned to getting up the Barley.
Began to set another Brick kiln to day.
 


Saturday 12th. Thermometer at 78 in the Morning—86 at Noon And 85 at Night. Morning calm & clear—So. Westerly Wind thereafter.
Visited the Plantations at the Ferry, Frenchs, Dogue run and Muddy hole.
At the first—Four Cradlers were cutting Wheat in No. 6 and binding it—but after cutting that which stood tolerably well would go to French’s.
At French’s—all hands (Plow drivers included) were getting up the Barley.
At Dogue Run. The Cradlers about 10 Oclock would have finished cutting down the Barley & would go into the ripest Oats. All the other hands (except two at the Plows) were securing the Barley.
At Muddy hole. About Eleven Oclock, both Barley & Rye would be in Shock that had been cut down when the five Acres of Barley in the experimental ground would be next cut down.
To a late Breakfast Mr. & Mrs. Robt. Morris, their two Sons & Daughter and Mr. Gouvr. Morris came.
 


Sunday 13th. Thermometer at 78 in the Morng.—84 at Noon and 79 at Night. Calm & clear in the Morning, but about two O’clock a cloud arose in the No. Wt. quarter which produced very heavy rain for 15 or 20 Minutes with violent wind, which laid down a great deal of my standing grain—grass—and flax; Blew down much of my fencing; the caps of all the shocks of grain and in many places (where they had been lately made) the Shocks themselves. About dark another gust came which discharged more

rain but with less Wind than the former and both together made the ground exceedingly wet.
Doctr. & Mrs. Stuart and the three girls, and Mr. George Lee of Maryland came here to Breakfast and Mr. Lowry with a Mr. Tate and a Mr. Hamilton (the first from England and the other from the West Indies) and Mr. Williams came here to Dinner—after whh. all of them went away except Doctr. Stuart and family.
 


Monday 14th. Thermometer at 74 in the morning 79 at Noon and 76 at Night. Calm Morning, with very little wind all day, & that variable.
Rid before Breakfast to the Plantations at the Ferry, Frenchs Dogue run and Muddy hole—at all they were putting up the Fences which were blown down yesterday—after which,
At the Ferry the hands went to cutting & securing Wheat (which, tho’ standing, was very damp).
At Frenchs the hands were united with those from the Ferry in the above work. Plows were stopped on acct. of the heaviness of the ground.
At Dogue-run—after putting up the Fencing, the hands with the Cradlers (which had been cutting Oats till then) went into field No. 6 to cut the ripest and strongest Wheat. No plowing here to day.
At Muddy hole—after rectifying the Fencing all hands went to cutting and securing Wheat in field No. 2.
 


Tuesday 15th. Thermometer at 74 in the Morning—80 at Noon and 78 at Night. Cloudy Morning with droppings of Rain but more clear afterwards with variable winds.
Early in the Morning Mrs. Stuart and family left this and about 11 Oclock Mrs. Washington & myself accompanied Mr. Mrs. Morris &ca. as far as Alexandria on their return to Philadelphia. We all dined (in a large Company) at Mr. Willm. Hunters; after which Mr. Morris & his family proceeded and Mrs. Washington, Colo. Humphreys & myself retd.
 


Wednesday 16th. Thermometer at 74 in the Morning—80 at Noon and 78 at Night. The Morning was cloudy, a good deal of Rain having fallen about day break. Wind at East & varying between that and South. Cloudy all day.
Visited all the Plantations—Plows stopped at all by the wet, & heaviness of the ground except in the Neck. Harvest impeded by the former—but I directed the grain at all to be cut down (tho’ it

could not be bound up in the Morning) as it had got quite ripe and the Wheat in many places broke down.
 


Thursday 17th. Thermometer at 74 in the morning—83 at Noon And 83 at Night. Close morning with the Wind at South, but not much of it at any time of the day.
Rid to the Plantations at the Ferry, Frenchs, Dogue run & Muddy hole.
At the first, finished getting up & shocking all the Oats—after which the hands (except the Ferry men, and the drivers of a Plow & harrow which were in the Corn) went to French’s.
At French’s—The Cradlers having Cut all the grain at that place were gone (Six of them) to cutting Oats at Dogue run. The other people were re-shocking Wheat & binding and Shocking Oats. No plows at Work here to day.
At Dogue run—Four Cradlers, as usual, were cutting Wheat in field No. 6 and the hands of the place securing it after them. Six Cradlers from French’s were cutting Oats in No. 2.
At Muddy hole—four Cradlers were cutting Wheat in field No. 4 having finished what was in No. 1 by breakfast this morning. Rakg. & binding at this place is up with the cutters.
Agreed with  to sink a well at my Barn for the doing, and walling of which, wch. is to be 3 feet in the clear I am to give him 4/6 pr. foot; & and if any uncommon impediments should interpose (such as rocks, gravel that cannot well be penetrated, or quicksands that cannot be kept up) I am to make a further reasonable allowance. He is to do all the labouring and walling work, and is to obtain 6, or 5½ ft. water and when water is come to, and the Kirb [curb] about to be sunk he is to attend in Person to the execution.
In the Afternoon Mr. John Bassett—his wife, Miss Brown his Wife’s sister and Patcy Dandridge came.


   
   John Sullivan received £3 9d. on 1 Aug. for “diging & walling” the well at GW’s new barn (LEDGER BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., 270).


   
   
   Elizabeth Carter Browne Bassett had two sisters: Judith Walker Browne (1773–1830), who later married GW’s nephew Robert Lewis (1769–1829), and Mary Burnet Browne, who married Herbert Claiborne of King William County. patcy dandridge: probably Martha Washington Dandridge, daughter of Mrs. Washington’s brother Bartholomew Dandridge. She was a cousin of John Bassett (CARY [2]Wilson Miles Cary. “The Dandridges of Virginia.” William and Mary Quarterly, 1st ser., 5 (1896–97): 30–39., 36).



 


Friday 18th. Thermometer at 74 in the Morning—86 at Noon And 77 at Night. Morning clear with the Wind Southerly, and fresh all day. About 2 oclock a cloud from the Westwd. produced

for 10 or 15 minutes a good deal of rain and wind from No. Wt. which cooled the Air very much.
Visited all the Plantations.
At the Ferry—one plow and harrow were at work, and the other people in the Morning weeding Potatoes. Afterwards till the Rain, assisting at French’s to bind & shock Oats. The whole then, went into their respective Corn fields.
At Frenchs—One plow and harrow were at Work. The other people with the assistance, and in the manner above were securing of Oats.
At Dogue run—The Cradlers would, about 11 Oclock, have finished cutting down the Wheat in fd. No. 6, & would proceed to cut down what was left standing in No. 4. The other Cradlers, by Night, would have finished cutting down the Oats, & were to unite. The hands of the Plantation were binding & shocking Wheat (a good way in the rear of the Cradlers) in No. 6. Except 2 plows at work.
At Muddy hole—all hands were in No. 4 Cutting & securing Wheat and had their work all up; that is, the binding & shocking even with the cutters.
In the Neck—It was the same and about the half of field No. 7 was secured. Five plows and a harrow was in the Corn field at work.
 


Saturday 19th. Thermometer at at 66 in the Morning—75 at Noon And 74 at Night. Clear and tolerably pleasant all day. Wind at No. Wt. in the Morning but not much of it then, or at any other time of the day.
Visited all the Plantations.
In the Neck—5 Plows and a Harrow were at Work in the Corn field. All the other hands were in the Wheat in No. 7.
At Muddy hole the two setts of Cradlers which had finished cutting down the grain last Night at Dogue run had come to this place and having finished Cutting the Wheat before breakfast were in the Oats which they would have cut down about or a little after dinner and wd. join the rakers in getting up the Wheat.
At Dogue run—All hands, except the Cradlers and two people at the Plow were getting up the Wht. that had been cut down. And after breakfast, Frenchs & the Ferry People came here to get up the Oats.
At French’s—A Plow and Harrow were at Work—the other hands (as above) after getting their Oats in to Shock had gone to Dogue run.

At the Ferry. The hands from this place had also gone to the same place. Two plows and a harrow were at Work here.
 


Sunday 20th. Thermometer at 69 in the Morning—75 at Noon and 72 at Night. Clear and calm in the forepart of the day—some clouds and an Easterly wind afterwards.
Mr. & Mrs. Herbert, Mr. & Miss Muir, Doctr. Brown & his wife and Mrs. Conway came here to dinner and returned in the Afternoon.


   
   Miss Muir was probably John Muir’s only sister, Elizabeth (King, Abstracts of WillsJ. Estelle Stewart King. Abstracts of Wills and Inventories, Fairfax County, Virginia, 1742–1801: With Rent Rolls for 1761 and 1774. 2d ed. Baltimore, 1978., 51).



 


Monday 21st. Thermometer at 68 in the Morning—74 at Noon And 70 at Night. Cloudy with the Wind at East in the Morning at which it continued varying Northerly all day.
Visited all the Plantations.
At the Ferry—two Plows and a harrow were at Work in the Corn. The other hands were all at Dogue run in the Harvest field.
At French’s—Three plows and a harrow were in the Corn. All the other people were at Dogue run.
At Dogue Run. Two plows and a harrow were in the Corn—the other hands, with those mentioned above from the Ferry & Frenchs, were all in the Harvest field. About Noon, all the Wheat was got into Shocks and by Night the Oats were also secured in like manner.
At Muddy hole—The Rakers were employed in getting up the Oats—all the Cradlers went into the Neck.
In the Neck—Five plows and a harrow were in the Corn—the 1st. of which would finish Plowing the alternate rows about 4 Oclock, and would next go into the Pumpkins. The Cradlers from Muddy hole would, about dinner time, finish cutting the Wheat in the Orchard Inclosure. The others wd. not be able to compleat the cuttg. of Field No. 7.
Two men, sent by  began about 10 Oclock to sink a Well at my New Barn.
Mr. & Mrs. Porter and a Mr. Ingraham, and Young Doctr. Craik and his Sisters Mrs. West & Nancy Craik came here to Dinner & returned afterwards.


   
   The two well diggers were apparently sent by John Sullivan.



   
   This Mr. Ingraham may be Duncan Ingraham, Jr., of Philadelphia, who was in the Dutch trade. He was probably related to Thomas Porter’s partner, Nathaniel Ingraham, who was on a voyage to Amsterdam at this time (Pa. Packet, 7 Nov. 1788; Fairfax County Order Book for 1789–91, 144, Vi Microfilm; see also entry for 28 Feb. 1788).



 



Tuesday 22d. Thermometer at 62 in the Morng.—76 at Noon, and 72 at Night. Morning clear with the Wind at No. East—continued clear all day.
Visited all the Plantations.
At the Ferry. Two plows and a harrow were at work in the Corn grd. as were and had been the two Ferrymen. The other people were in the Harvest at Muddy hole.
At French’s—Three plows and a Harrow were in the Corn—the rest of the hands were at Muddy hole.
At Dogue run—Two plows and a harrow were in the Corn field and the two old Women were weeding Pumpkins. The other people were at Muddy hole.
At Muddy hole—All hands were binding and securing Oats which was accomplished about dinner after which all hands (except the Women who had young Children) went into the Neck.
In the Neck—the Oats were cut down about Noon, & the last of the Wheat about five Oclock, when the Cradlers assisted in binding and securing the grain. One harrow in the Corn and the five Plows finished Weeding the Pumpkins after dinner.
Got Water which seemed to be good, and in tolerable plenty in about ten feet digging at my New Barn.
Mr. and Mrs. Fendall came here in the afternoon.
 


Wednesday 23d. Thermometer at 70 in the Morning—74 at Noon and 74 at Night. Morning heavy with the Wind at No. East Where it continued fresh all day with mists in the forenoon and a smart shower about 2 ’Oclock.
Visited all the Plantatns.
At the Ferry—Two plows and a harrow were at Work. The Plows began on the So. part of the field and were employed in throwing a furrow to both the Corn & Potatoes. The two ferry men were employed in weeding and hilling the former. The harrow in levelling the former plowings, and taring up the grass. The other hands were in the Neck closing the harvest at that place.
At French’s—The Plows having got through the Corn, the two belonging to Muddy hole were sent home. The other was employed in throwing a furrow to the first Pla[n]ted Potatoes. The Harrow was engaged as usual. The other People were in the Neck, except a woman with a young Child who was weeding Pumpkins.
At Dogue run—Two plows and a Harrow were in the Corn. The two old Women, & two young ones with Children, were weeding Pumpkins. The rest were in the Neck.
At Muddy hole—The two women with young children, and the

two Plow Women who had just returned from Frenchs were employed in Weeding Pumpkins. the other hands were in the Neck.
In the Neck—Five Plows and a harrow were in the Corn. The first, beginning on the West side, were going through every other row—throwing one furrow to both Corn and Potatoes &ca. The other hands were binding & shocking the last of the Wheat; which finishing about the hour of One, they, with those from the other plantations went, after the rain ceased to pulling flax.
The Men who were digging the well compleated their work this afternoon and returned to Alexandria—having, as they say, obtained 6½ feet of what appears to be good & constant water.
 


Thursday 24th. Thermometer at 70 in the Morning—71 at Noon and 74 at Night—A very high No. Et. Wind all Night, which, this morning, being accompanied with Rain, became a hurricane—driving the Miniature Ship Federalist from her Moorings, and sinking her—blowing down some trees in the groves & about the houses—loosning the roots, & forcing many others to yield and dismantling most, in a greater or lesser degree of their Bows, & doing other and great mischief to the grain, grass &ca. & not a little to my Mill race. In aword it was violent and severe—more so than has happened for many years. About Noon the Wind suddenly shifted from No. Et. to So. Wt. and blew the remaining part of the day as violently from that quarter. The tide about this time rose near or quite 4 feet higher than it was ever known to do driving Boats &ca. into fields were no tide had ever been heard of before—And must it is to be apprehended have done infinite damage on their Wharves at Alexandria—Norfolk—Baltimore &ca.
At home all day.


   
   The sudden shift in wind direction indicated the passing of the eye of the storm. GW’s apprehension about the damage done elsewhere was well founded. This hurricane ravaged Bermuda on 19 July, and after sinking many vessels on the North Carolina coast, it struck Norfolk about 5:00 P.M. on 23 July. There, according to a newspaper account, the storm “continued for 9 hours—wind at start from NE—at 0030 [hours] it suddenly shifted to S and blew a perfect hurricane—tearing up large trees by the roots, removing houses, throwing down chimneys, fences, etc., and laying the greatest part of the corn level. . . . Only two ships in Hampton Roads survived the gale” (Phila. Independent Gaz., 8 Aug. 1788, quoted in LUDLUM [2]David M. Ludlum. Early American Hurricanes, 1492–1870. Boston, 1963., 30–31). At Alexandria the storm was reported to have “brought in the highest tide that was ever known in this river, and the damage done to Tobacco, Sugar, Salt, &c. in the Warehouses in this town, is computed at five thousand pounds. Several inhabitants on the wharves were obliged to retire to their chambers, and some were taken out of their houses in boats. . . . The damage in the country to the wheat, growing tobacco, Indian-corn, &c. is beyond description; and many planters and farmers, who flattered themselves with much greater

crops than have been known for many years past, had their hopes blasted by the violence of the storm” (Md. Journal, 5 Aug. 1788). The center of the hurricane skirted Annapolis, causing little or no damage despite an unprecedented high tide (Md. Gaz., 31 July 1788). However, at Baltimore this evening “The Wind . . . blew with unabated Fury, (accompanied with heavy Rain) for upwards of Twelve Hours, which occasioned a most dreadful Inundation of the Sea, that deluged all the Wharves, Stores, and low Grounds near the Bason and at Fell’s Point, producing a Scene of Devastation and Horror not to be described. . . . Immense Quantities of Sugar, Rice, Salt, Dry Goods, and other valuable Merchandise, were entirely ruined” (Md. Journal, 25 July 1788). North of Baltimore the storm apparently diminished rapidly, possibly exhausting itself in the Appalachian Mountains to the northwest (LUDLUM [2]David M. Ludlum. Early American Hurricanes, 1492–1870. Boston, 1963., 30–31).



 


Friday 25th. Thermometer at 72 in the Morng.—84 at Noon and 80 at Night. Fore part of the day clear—with a very warm sun—the remaining heavy and frequent showers—Wind at S.W.
Rid to all the Plantatns. Found the ground too wet either to plow among Corn, or set it up—It having been beat flat to the ground and a great deal of it broke short of.
At the Ferry—one cradler was cutting the thin wheat that remained. The other hands unable to do any thing in their Corn ground were sent to Frenchs.
At Frenchs—One Cradler was cutting the Oats which had been left. The other hands went abt. Wheat which was overflowed with the tide and then with the Ferry hands went to Dogue Run.
At Dogue-run all hands, with those of Muddy hole all day and The ferry & Frenchs part of the day were pulling flax except some of the men who were sent to repair the breaches in the Mill race.
At Muddy hole—the three plows were plowing in Buck Wheat & those from Dogue run were ordered to join them tomorrow as they could not work in their own Corn ground.
In the Neck—all the River Fence being carried away, All hands (plow people as well as the rest) were collecting rails to repair it, to keep the Stock out of the fields of grain except One or two who were righting some Shocks of grain and Setting up Flax which had been pulled and blown all abt.
 


Saturday 26th. Thermometer at 72 in the Morning— at Noon and  at Night. More or less cloudy all day, with the Wind Southerly.
Remained at home.
 


Sunday 27. Thermometer at 70 in the Morning—75 at Noon and 76 at Night—More or less cloudy with a heavy Shower of Rain about 3 oclock. Wind Southerly.

Whilst we were at Dinner Judge Harrison of Maryland came in and stayed all Night.
 


Monday 28. Thermometer at 74 in the Morng.—80 at Noon and 79 at Night. Morning very heavy with the Wind Southerly—About 7 Oclock it began to rain and continued to do so for half an hour, fast; after which through the day there were light showers and close funky weather.
Rid to the Plantations at the Ferry, Frenchs, Dogue Run & Muddy hole.
At the first—three plows were plowing in Buck Wheat—the other hands were repairing the fence which had been washed away by the tide.
At French’s—all hands were at Dogue Run pulling flax. Ordered two of the Plows belonging to this place (the 3d. being disabled) to repair tomorrow the Ferry to plow in Buck Wheat.
At Dogue run—Four plows were at Work at Muddy hole and some hands on the Mill race. All the rest with those from Frenchs were pulling flax—the ground at every place being too wet to plow or Hoe in the Corn fields. The flax at this place as well as in the Neck, has been greatly injured by the continual rains which has beat a great deal of it to the ground which has rotted and by the immense growth of Weeds from which it was impracticable to seperate it unless each plant, in a manner was individually pulled.
At Muddy hole—The three plows belonging to the Plantation and the four from Dogue run, were plowing in Buck Wheat. The other hds. were weeding a yard for the reception of grain and imprudently opening the shocks till they were ordered to do them up again.
The continual rains—the heat and closeness of the Weather conspiring was sprouting all the outside sheaves of the Shocks of every kind of grain that had been examined except Rye—and without the speedy interposition of dry weather—sun—and Wind must soon ruin it.
 


Tuesday 29th. Thermometer at 74 in the morning—81 at Noon and 79 at Night. Little or no wind—Morning though somewhat clear about sun rise soon became very thick foggy and heavy—after which the Wind came out—first at No. Wt. and then shifted to the No. Et. at which it continued.
Visited all the Plantations.
At the Ferry—Five plows were turning in Buck Wheat two of

them from Frenchs. The other hands were weeding their Wheat yard.
   
   At French’s—Except the two Plows which were at the Ferry, all were pulling flax at Dogue run.
At Dogue run—Four Plows were at work at Muddy hole. All the rest were pulling flax.
At Muddy hole—Seven plows were turning in Buck Wheat. The other People were weeding a yard for treading Wheat.
In the Neck—Eight Plows were turning in Buck Wheat. The rest of the hands, except some who were preparing the yard for the reception of grain and getting Corn Stalks to bottom the Stacks with Were weeding Pease.
Sowed Turnips yesterday in a square below the Stables—Norfolk Globe.
And began yesterday to cut Hay in the Neck. Finished this evening, except such parts of the Meadows as were under Water.
A Mr. Vender Kemp—a Dutch Gentn. who had suffered by the troubles in Holland and who was introduced to me by the Marquis de la Fayette came here to Dinner.


   
   Francis Adrian Van der Kemp (1752–1829), Dutch soldier, scholar, and Mennonite minister, had been imprisoned in his homeland during a part of the previous year for revolutionary activities connected with the Patriot party, a group of Dutch liberals who wished to implement the republican ideals of the American Revolution in their country. Upon being freed in December, Van der Kemp found himself much reduced in fortune and faced with further political repression in the Netherlands. For some time he had thought of going

   to America to become a farmer, and in Mar. 1788 he sailed with his wife and children for New York. To ease his way Dutch friends obtained for him several letters of introduction to prominent Americans, including a letter from Lafayette to GW (6 Mar. 1788, PEL). Soon after his arrival in New York on 4 May, Van der Kemp dispatched the letters to their intended recipients (Van der Kemp to GW, 15 May 1788, DLC:GW). GW’s reply of 28 May contained a cordial invitation to visit Mount Vernon when convenient, an invitation that Van der Kemp could not decline, having a great desire “to know that man, to whom america so much was indebted for her liberty” (Van der Kemp to GW, 16 July 1788, DLC:GW; GW to Van der Kemp, 28 May 1788, PHi: Autograph Letters of the Presidents).



   
   Van der Kemp found Mount Vernon, as did many visitors, to be a place “where simplicity, order, unadorned grandeur, and dignity, had taken up their abode,” although he detected in his host “somewhat of a repulsive coldness . . . under a courteous demeanour” (VAN DER KEMPHelen Lincklaen Fairchild, ed. Francis Adrian Van der Kemp, 1752–1829: An Autobiography Together with Extracts from His Correspondence. New York and London, 1903., 115–16; JACKSON [2]Harry F. Jackson. Scholar in the Wilderness: Francis Adrian Van der Kemp. Syracuse, N.Y., 1963., 64–67, 142–43). Van der Kemp became an American citizen in 1789 and lived the remainder of his life in upstate New York farming and pursuing his scholarly interests.



 


Wednesday 30th. Thermometer at 74 in the Morng.—78 at Noon and 76 at Night. A heavy morning with sprinklings of Rain; one of which, about 10 oclock, was a pretty heavy shower about Dogue run. Afternoon less cloudy with the wind brisk from the No. Et. & East. A red light (supposed to be the Aurora Borealis) in the North.
Rid to the Ferry, French’s and Muddy hole Plantations. At the Ferry—five Plows were at wk. The other hands were setting up Corn.
At Frenchs—Binding and shocking the Oats which were on the ground and the little Wheat in No. 2—The hands from D. Run assistg.
At Muddy hole. Seven plows were at Work; which where the Buck Wheat was Rank and stood thick on the ground turned it in very indifferently—nor no contrivance I could make seemed to have any good effect. The other hands after pulling the flax, weeded some of the foulest of the Pease in order to come into the New grd. Corn tomorrow.
The Man (Sullivan) who was to Wall up my Well, came to day to do it. Mr. Vender Kemp returned.
 


Thursday 31st. Thermometer at 68 in the Morning—74 at Noon and 72 at Night. Wind still at No. Et. but not hard at any time of the day—tolerably clear.
Rid to all the Plantations.
At the Ferry—five Plows were at Work as yesterday. The other

hands were hilling or hoeing Corn, though the ground was very heavy and wet.
At French’s—The People with those from Dogue Run were pulling flax and cutting a few latter Oats.
At Muddy hole—Seven Plows (including those from D. Run) were at work. The other hands (except 5 in the Corn grd. at the Mansn. Ho. were employed in gettg. in & stacking Barley.
In the Neck—9 Plows were turning in B. Wheat. The other hands were weeding Pease, & getting in & stackg. Oats.
Mrs. Dulany & her daughter, and Doctr. Craik & Mr. B. Grymes dined here all of whom went away afterwards.


   
   Elizabeth French Dulany and her husband, Benjamin Tasker Dulany, had six daughters and six sons. The daughters were Elizabeth French, Julia, Rebecca, Ann Bladen, Louisa, and Henrietta Maria Dulany.



